COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kjell and Jennifer Anderson v. Andrea Monico Hernandez

Appellate case number:     01-21-00490-CV

Trial court case number: 2020-33707

Trial court:               247th District Court of Harris County

       Appellants’ brief was filed on March 25, 2022. Rule 38.1 requires the statement of facts
and argument sections of a brief to include citations to the record. See TEX. R. APP. P. 38.1(g),(i).
Appellants’ brief does not comply with Rule 38.1in that neither the statement of facts nor the
argument portions contain citations to the record. See TEX. R. APP. P. 38.1(g),(i).
        Accordingly, the appellants’ brief filed on March 25, 2022 is stricken and a corrected brief
in compliance with the requirements of Rule 38.1 is ordered to be filed within 20 days of the date
of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __March 31, 2022_____